Citation Nr: 1017067	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-37 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD), anxiety, and 
depression.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeal 
(Board) from a February 2008 rating decision issued by the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran's anxiety and dysthymic disorders are not 
attributable to service.

2.  The Veteran has not been diagnosed as having PTSD.


CONCLUSION OF LAW

The Veteran's psychiatric disability, to include PTSD, 
anxiety, and depression, was not incurred during active 
service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  Id.

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  

The Veteran has indicated that he currently receives benefits 
from the Social Security Administration.  He has further 
stated that his benefits are for retirement income, not 
disability income.  As such, they are not relevant to the 
claim and association of his SSA records with the claims file 
is not warranted.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 
102 (2005) (noting that the Secretary has a duty to assist in 
obtaining relevant and adequately identified records).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a December 2007 medical examination 
to obtain an opinion as to whether his psychiatric disorder 
can be directly attributed to service.  The VA opinion 
obtained in this case is more than adequate, as it is 
predicated on a full reading of medical records in the 
Veteran's claims file, to include the Veteran's in-service 
combat experiences and the traumatic experiences associated 
with them and post-service medical treatment.  The examiner 
considered all of the pertinent evidence of record, to 
include in-service and post-service medical records.  The 
examiner provided a complete rationale for his stated 
opinion, relying on and citing to the records reviewed.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.

For the foregoing reasons, the Board will proceed to a final 
decision in this appeal.

II.	Service Connection

The Veteran contends that his psychiatric disabilities, 
including PTSD, an anxiety disorder, and depressive disorder, 
resulted from his active military service in Vietnam.  For 
the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the case of any veteran who engaged in combat with the 
enemy in active service, there is a relaxed standard of proof 
for combat-related claims.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  Specifically, if a combat veteran 
presents satisfactory lay or other evidence of service 
incurrence or aggravation of a disease or injury, which is 
consistent with the circumstances or hardships of his 
service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
This reduced evidentiary burden relates only to the issue of 
service incurrence, and not to whether the veteran has a 
current disability or whether a current disability is linked 
to the incident in service; those two questions require 
medical evidence.  See Huston v. Principi, 18 Vet. App. 395, 
402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The Veteran's Form DD 214 indicates that he received the 
Combat Infantryman Badge (CIB) due to combat service in 
Vietnam.  Accordingly, the Veteran is a "combat veteran," 
and his testimony can establish the occurrence of the claimed 
in- service stressors.  The claimed in-service stressors have 
been verified.  Therefore, the Board turns to the questions 
of whether there is a current psychiatric diagnosis and a 
nexus between this diagnosis and service.  

Post-service treatment records support a finding that the 
Veteran suffers from a dysthymic disorder and general anxiety 
disorder.  The Veteran also contends that his psychiatric 
disorder includes PTSD.  However, service connection for PTSD 
is not warranted as the evidence is against a diagnosis for 
such a disability.  As discussed below, the medical evidence 
provides that possible PTSD symptoms largely subsided within 
a few years of returning from Vietnam.  Further, in August 
2007, the Veteran complained of experiencing depression which 
only started in 2002 upon his retirement from employment.  
The same treatment note also indicates that the Veteran 
experienced stress in dealing with his son's mental health.  
These treatment records do not relate the Veteran's 
depression or stress to his combat experience.  Having 
considered the foregoing, the December 2007 VA examiner 
concluded that the Veteran did not meet all the criteria for 
PTSD.  The Board concedes that the Veteran has combat 
exposure; however, the Veteran does not possess medical 
knowledge to diagnose PTSD and the medical evidence is 
against such a diagnosis.  As a result, service connection 
cannot be granted for PTSD.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F.3d 1328, 1333; see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

With respect to the Veteran's psychiatric disorder other the 
PTSD, the Veteran contends that he has flashbacks and dreams 
of his service.  In a June 2007 statement, the Veteran 
contends that a doctor indicated that his experiences in 
Vietnam contribute to his depression.  A lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Veteran also submitted a statement regarding his military 
service and how specific events have caused him to suffer 
from flashbacks, nightmares, social detachment, emotional 
outbursts, anxiety and depression.  With respect to the 
Veteran's allegations, a layman is generally incapable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu, supra.  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

However, psychiatric disorders, such as a general anxiety 
disorder and a dysthymic disorder, are not subject to lay 
diagnosis much less the type of condition that can be 
causally related to military service.  See Espiritu, supra.  
See also Woelhaert v. Nicholson, 21 Vet App 456 (2007).  The 
Board finds that the Veteran is competent to testify that he 
witnessed traumatic events in service and experienced his 
physical and psychological symptoms after service.  He is 
also credible in these assertions.  However, he is not 
competent to provide a diagnosis or opinion as to the 
etiology of his disabilities.  While the Veteran is not 
competent to provide such a diagnosis or opinion, his 
statements were considered by the VA examiner in rendering 
his December 2007 opinion. 

The Veteran also submitted a third party statement dated in 
August 2008 where his wife described the Veteran's difficulty 
sleeping.  The Board notes that third parties are competent 
to report on what they witness.  While this statement shows 
that the Veteran's psychiatric problems impact his life, it 
does not help substantiate a nexus between service and his 
current disability.  Again, the VA examiner reviewed this 
evidence and found that his symptoms were not related to 
service.  

Turning to the medical evidence, the Veteran's service 
treatment records are silent for any complaints of or 
treatment for psychiatric problems.  During the December 1970 
separation examination, the Veteran expressly denied 
experiencing sleep problems, nightmares, depression, 
excessive worry, or nervous trouble.  Chronicity in service 
has not been established and a showing of continuity of 
symptoms after discharge is required to support the Veteran's 
claim of service connection for a psychiatric disability.  
38 C.F.R. § 3.303(b).

Private treatment records from the Mayo Clinic indicate that 
the Veteran sought psychological treatment starting in April 
1998, almost 30 years after service discharge.  There are no 
further medical records evidencing psychological treatment 
until June 2007 when he sought such treatment from the VA 
medical center in Minneapolis, Minnesota.  

The Veteran was afforded a December 2007 VA examination to 
provide a diagnosis and determine the etiology of any 
psychiatric disabilities.  During the examination, the 
examiner obtained a sufficient medical history through review 
the claims file, to include all the medical records.  The 
examiner also obtained an extensive interview with the 
Veteran regarding his current symptomatology.  In his review, 
the examiner noted that the Veteran's nightmares were not 
specifically related to his combat experiences.  His reported 
hypervigilance and exaggerated startle, as indicated in a 
July 2007 treatment note and again discussed during the VA 
examination, while apparent immediately upon service 
discharge had disappeared soon thereafter.  The Veteran did 
not develop symptoms of anxiety and depression until over 
twenty years after service discharge and had no problems 
prior to that time.  Further, an August 2007 VA treatment 
note provides that the Veteran's depression started in 2002 
when he retired from his employment.  Further still, the 
Veteran, in the same treatment record reported stress over 
his son's mental health.  In fact, the evidence appears to 
show his anxiety and depression was due, in part, to other 
factors in his life.  

Based upon the foregoing, the examiner concluded that it is 
not likely the Veteran ever met the criteria for PTSD.  The 
Veteran was then diagnosed with dysthymic disorder and 
generalized anxiety disorder.  The examiner then opined that 
it is less likely than not that the Veteran's military 
stressors are responsible for his current symptoms of anxiety 
and depression.  The examiner indicated that there was no 
specific evidence that his combat related stressors triggered 
his anxiety or depression.  Therefore, his psychiatric 
disability was found not to be related to service.  Based 
upon the foregoing, the Board finds this opinion to be 
extremely probative as it was not only based on an interview 
and evaluation of the Veteran but also a review of the claims 
folder.  See Barr, supra.; see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

There is a considerable absence of symptoms from service 
discharge in 1970 to 1998, when the medical records first 
show psychiatric treatment.  This absence weighs against a 
showing of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999) 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000)(It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  The Board also finds that the Veteran's 
statements regarding the continuity of his symptoms are 
contradicted by the absence of any complaints of psychiatric 
treatment until many years after service discharge.  The 
medical evidence outweighs the Veteran's statements regarding 
continuity of symptoms offered many years after service.  In 
sum, the Board accords the Veteran's arguments limited 
probative value.  Buchanan, supra.  

Based upon the foregoing, the Board concludes that while the 
Veteran's psychiatric disability, to include anxiety and 
depression, affects his life, the evidence is against a 
finding that it can be attributed to his service.  As such, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD, anxiety, and depression, is 
denied.  




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


